Citation Nr: 0609457	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  02-21 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
service-connected post-operative duodenal ulcer with 
hypertrophic gastritis, hiatal hernia, and gastroesophageal 
reflux disease, secondary to a vagotomy.  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the RO.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in July 2004.  

In October 2004, the Board remanded the case for additional 
development of the record.  



FINDINGS OF FACT

The service-connected gastrointestinal disability is not 
shown to have been productive of more than moderate post 
gastrectomy syndrome or considerable impairment of health due 
to a hiatal hernia with reflux; neither weight loss with 
malnutrition and anemia, nor is material weight loss and 
hematemesis or melena with moderate anemia demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 
percent for the service-connected post-operative duodenal 
ulcer with hypertrophic gastritis, hiatal hernia, and 
gastroesophageal reflux disease, secondary to a vagotomy, 
have not been met.  38 U.S.C.A. §§  1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.114 including Diagnostic Codes 
7308, 7346, 7348 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In letters dated in April 2002 and November 2004, the RO 
provided notice to the veteran of what evidence the veteran 
was responsible for obtaining and what evidence VA would 
undertake to obtain.  

In the November 2002 statement of the case and the January 
2003 and July 2005 supplemental statements of the case, the 
RO provided the regulations for increased rating for the 
claim, and thereby informed the veteran of the evidence 
needed to substantiate the claim.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided a recent VA examination, 
December 2004.  All identified records have been sought, and 
the Board is not aware of any outstanding records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claim on the merits.  


Factual Background

In September 1969, the RO granted service connection for 
duodenal ulcer with hypertrophic gastritis, and assigned a 
rating of 20 percent.  

In September 1978, the RO granted the veteran a temporary 
total rating for duodenal ulcer, post-operative with 
hypertrophic gastritis, based on a surgical procedure the 
veteran underwent.  

The RO then assigned a 40 percent rating for the veteran's 
duodenal ulcer, post-operative with hypertrophic gastritis, 
effective on August 1, 1978.  

In a July 1994 decision, the RO continued the 40 percent 
evaluation for the service-connected post-operative duodenal 
ulcer with hypertrophic gastritis.  

In March 2002, the veteran submitted a claim for an increased 
rating for the service-connected disability.  

A November 2001 VA outpatient record indicates that the 
veteran underwent a esophagogastroduodenoscopy (EGD) 
procedure and biopsy.  The procedure showed chronic 
gastritis, without H. pylori.  Esophageal biopsies showed 
mild chronic esophagitis.  

A December 2001 VA outpatient record indicates that the 
veteran was seen for a check-up.  The veteran had no specific 
complaints.  An endoscopy showed reflux esophagitis and 
hiatal hernia.  

On examination, the abdomen was soft, and the bowel sounded 
positive.  There was no mass or tenderness.  The diagnosis 
was that of gastroesophageal reflux disease (GERD), reflux 
esophagitis, and stable hiatal hernia status post 
gastrectomy.  

The May 2002 VA examination indicates that the veteran's 
claims file was not available for review; however, his VA 
medical records were reviewed.  The veteran indicated that he 
had to have food in his stomach at all times, otherwise, his 
stomach would become very nervous and he would get very 
nervous.  

The veteran also indicated that he had occasional vomiting, 
especially if he ate spicy foods.  He denied any history of 
hematemesis or melena, or circulatory disturbances after 
meals.  He reported having diarrhea and constipation, off and 
on.  He denied having any colic, distention, or nausea.  

On examination, there were no signs of anemia.  The veteran 
stated that he had lost approximately 25 pounds over the last 
six months as a result of a self-imposed diet.  The abdomen 
was flat and generally mildly tender.  There was no mass or 
organomegaly.  There were no ventral hernias, and bowel 
sounds were present.  

The EGD from October 2001 was noted to show a small hiatal 
hernia, moderate reflux esophagitis and a normal duodenum.  
The diagnoses were those of chronic esophagitis and 
gastritis.  

In a statement submitted in July 2002, the veteran stated 
that his condition was causing him to have more pain with 
eating.  

In a statement submitted in December 2002, the veteran stated 
that he had periods of vomiting and that, at times, the pain 
was so severe that the medications did not help.  

A December 2002 VA outpatient record indicates that the 
veteran stated that his stomach was bothering him a lot and 
would get worse upon eating spicy foods.  On examination, the 
abdomen was soft, bowel sounds were positive, and there was 
no mass or tenderness.  The assessment was that of GERD, 
chronic gastritis, and chronic esophagitis.  

A September 2003 VA progress note indicates that the veteran 
under went an EGD.  The veteran was found to have GERD, 
hiatal hernia status post vagotomy and Billroth I and to be 
H. pylori positive.  The veteran also had a B12 deficiency.  
The veteran was treated for all his conditions.  

At the July 2004 Board hearing, the veteran testified in 
relevant part that he could not eat spicy or fried foods.  He 
stated that two to three times a week he would vomit, and 
sometimes he would have diarrhea and other times he would be 
constipated.  He indicated that if he didn't have food in his 
stomach, he would get shaky, with a slight headache, and even 
blurred vision.  The veteran also stated that he had lost 
weight recently.  

The December 2004 VA examination indicates that the veteran's 
claims file and medical records were reviewed.  The veteran 
stated that he had vomiting three to four times a week, with 
no hematemesis or melena.  He denied any circulatory 
disturbances after meals or hypoglycemic reactions.  

The veteran stated that he had diarrhea ranging anywhere from 
two to three times a day, up to three times monthly, with no 
bouts of constipation.  He reported daily colic and 
distention with nausea, which was somewhat relieved by milk.  

The examiner noted that the veteran's ulcer had been in the 
duodenum.  The veteran had undergone a vagotomy, gastrectomy 
and a Billroth I anastomosis.  The veteran had to take B12 
injections monthly.  In September 2003, the veteran was found 
to be positive for H. pylori.  In the past year, the veteran 
had lost about 20 pounds.  

On examination, there were no signs of anemia.  The abdomen 
was flat and soft, with positive bowel sounds, and tenderness 
in the left mid-abdomen on palpation.  There was no rebound 
or guarding.  The diagnosis was that of status post vagotomy, 
gastrectomy, and Billroth I anastomosis, secondary B12 
deficiency.  

With regard to the veteran's hiatal hernia, the veteran 
reported occasional dysphagia due to his poor dentition.  
There was no dysphagia of liquids, only solids, which 
occurred infrequently.  

The veteran also reported pyrosis and epigastric pain, three 
to four times weekly, which preceded his vomiting.  He had no 
substernal or arm pain.  He reported having associated reflux 
and regurgitation when vomiting.  

The examiner stated that an EGD performed in September 2003 
showed a 5-centimeter hiatal hernia, but no sign of 
esophagitis.  The diagnosis was that of 5-centimeter hiatal 
hernia.  


Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2005).  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  

Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of 
the Digestive System," do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  38 C.F.R. § 4.113.  

Under Diagnostic Code 7308, post gastrectomy syndromes, 
moderate disability characterized by less frequent episodes 
of epigastric disorders with characteristic mild circulatory 
disturbances after meals, but with diarrhea and weight loss 
warrant a 40 percent rating.  

Severe disability associated with nausea, sweating, 
circulatory disturbances after meals, diarrhea, hypoglycemic 
symptoms and weight loss with malnutrition and anemia 
warrants a 60 percent rating.  

A rating higher than 60 percent is not available under this 
diagnostic code.  38 C.F.R. § 4.114, Diagnostic Code 7308.  

Under Diagnostic Code 7346, a 30 percent evaluation is 
warranted for a hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

A 60 percent evaluation is in order for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7346.  

Finally, Diagnostic Code 7348 pertains to vagotomy with 
pyloroplasty or gastroenterostomy.  However, because this 
diagnostic code does not offer a rating higher than the 40 
percent already assigned, it need not be considered.  

Furthermore, the applicable regulations state that ratings 
under Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, 
and 7345 to 7348 inclusive, are not to be combined with each 
other.  

A single evaluation should be assigned under the Diagnostic 
Code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  For 
postoperative ulcer disease, evaluation under the provisions 
of Diagnostic Code 7308 or 7346 may be considered in this 
case.  38 C.F.R. § 4.114.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.  


Analysis

Taking into account all of the relevant evidence, the Board 
finds that the service-connected post-operative duodenal 
ulcer with hypertrophic gastritis, hiatal hernia and 
gastroesophageal reflux disease, secondary to a vagotomy, 
does not warrant an evaluation in excess of 40 percent.  

The May 2002 VA examination indicates that the veteran did 
not have circulatory disturbances after meals, he denied any 
nausea, and stated that his weight loss was a result of a 
self-imposed diet.  There were no signs of anemia or 
malnutrition.  

The December 2004 VA examination also noted that the veteran 
did not have any circulatory disturbances after meals, 
related hypoglycemic reactions or signs of anemia.  The 
veteran did report having diarrhea, constipation, nausea and 
recent weight loss.  

In order to warrant a 60 percent evaluation under Diagnostic 
Code 7308, the veteran's residuals of gastrectomy for 
duodenal ulcer with hiatal hernia and reflux must manifest 
nausea, sweating, circulatory disturbances after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  

As noted, the service-connected gastrointestinal disability 
is not shown to be manifested by all of the symptoms that are 
necessary for a 60 percent rating under Diagnostic Code 7308.  
Specifically, there is no medical evidence of record that the 
veteran had malnutrition, anemia, circulatory disturbances 
after meals, and hypoglycemic symptoms.  

Rather, the service-connected condition is shown to be 
characterized by not more than less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
disturbances after meals, but with diarrhea and weight loss.  
38 C.F.R. § 4.114, Diagnostic Code 7308.  

Accordingly, an evaluation in excess of 40 percent for the 
service-connected disability is not for application under 
these criteria.  38 C.F.R. § 4.114, including Diagnostic Code 
7308.  

With regard to an increased rating under Diagnostic Code 
7346, the medical evidence indicates that the veteran did not 
have melena, the vomiting of blood (hematemesis) or anemia.  
The medical evidence indicates that the veteran had symptoms 
of pain, vomiting and weight loss.

In order to warrant a 60 percent evaluation under Diagnostic 
Code 7346, the service-connected residuals of gastrectomy for 
duodenal ulcer with hiatal hernia and reflux must be 
manifested by symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health.  

The evidence shows that the veteran has symptoms of pain and 
vomiting.  However, the medical evidence does not establish 
that the veteran has material weight loss and hematemesis, or 
melena with moderate anemia.  

Taking into account the veteran's symptoms, the Board cannot 
find that the veteran has a combination of symptoms that 
rises to the level of severe impairment of health, as 
contemplated by Diagnostic Code 7346.  

Accordingly, an evaluation in excess of 40 percent for the 
service-connected disability is not for application under 
these criteria.  38 C.F.R. § 4.114, including Diagnostic Code 
7346.  

Finally, with regard to an increased rating under Diagnostic 
Code 7348, the Board notes that this section does not offer a 
rating higher than the 40 percent, therefore, it need not be 
considered.  

Although the Board does not question the sincerity of the 
veteran's conviction that he has increased disability in his 
service-connected condition, the Board notes that, as a lay 
person, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Duenas v. Principi, 18 Vet. App. at 520; 
Charles v. Principi, 16 Vet. App. at 374-75; cf. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology as that is 
beyond the competence of a lay person, and in light of the 
assessment offered by the December 2004 VA examiner, there is 
no basis upon which to grant the veteran's claim.  

The Board concludes that the service-connected disability 
picture does not warrant a rating higher than 40 percent in 
this case.  As the preponderance of the evidence is against 
the claim for a higher rating for the service-connected post-
operative duodenal ulcer with hypertrophic gastritis, hiatal 
hernia, and gastroesophageal reflux disease, secondary to a 
vagotomy, the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



ORDER

An increased rating in excess of 40 percent for the service-
connected post-operative duodenal ulcer with hypertrophic 
gastritis, hiatal hernia, and gastroesophageal reflux 
disease, secondary to a vagotomy, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


